Citation Nr: 1200485	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for constipation.

2.  Evaluation of left and right inguinal hernia repair residuals, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.
These matters initially came before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied entitlement to service connection for constipation and granted entitlement to service connection for residual scars, status post bilateral inguinal hernia repair.  The RO assigned a noncompensable rating for the latter disability, effective April 5, 2005, the day after separation from service.

In December 2009, the Board found that the assignment of a single noncompensable rating did not accurately reflect the disabilities and that the hernias should be rated separate from the scarring.  The Board remanded the issue of the evaluation of left and right inguinal hernias as well as the issue of entitlement to service connection for constipation to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's December 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO implemented the Board's decision by granting entitlement to service connection for bilateral inguinal hernias and assigned a noncompensable rating, effective April 5, 2005.  Consequently, the Board considers this issue to be part and parcel of the rating claim previously on appeal, which has now been bifurcated, and the issue has been characterized accordingly on the title page.


FINDINGS OF FACT

1.  There is no identifiable disease or injury underlying the Veteran's constipation.

2.  The symptoms of the Veteran's left and right inguinal hernia repair more nearly approximate small reducible hernias without true hernia protrusion than recurrent, readily reducible hernias well supported by truss or belt.



CONCLUSIONS OF LAW

1.  The Veteran's constipation is not a disability for which he is entitled to service connection in this case.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

2.  The criteria for compensable ratings for left and right inguinal hernia repair residuals have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the claim for a higher rating for left and right inguinal hernias arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claim relating to the evaluation of bilateral inguinal hernias is unnecessary.

As to the claim for entitlement to service connection for constipation, in a May 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its December 2009 remand, the Board instructed the RO/AMC to seek to contact the Veteran regarding the location of the facility at which he underwent treatment for a left side recurrent hernia, as the Veteran indicated to the August 2008 VA examiner.  The AMC sent the Veteran a December 2009 letter requesting this information, but the Veteran did not respond.  Consequently, the RO/AMC complied with the Board's remand instructions and was not required to take additional action pursuant to its duty to assist.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records, including providing identifying information).

The Veteran was also provided with multiple VA examinations as to his hernias and constipation.  These examinations were adequate for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for constipation and for higher ratings for left and right inguinal hernia repair residuals are thus ready to be considered on the merits.



Analysis

Service Connection for Constipation

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims to have begun suffering from constipation during service and STRs reflect that in December 2001 he complained of a three to four day history of diarrhea and vomiting after eating.  In February 2002, the Veteran was seen at a private hospital, presenting with a three week history of constipation and was suffering from overflow diarrhea.  Loaded bowel was confirmed by x-ray of the abdomen and the Veteran was prescribed medication.  He was noted to have "the most appalling diet."

In January 2004, the Veteran complained of rectal pain and constipation with diarrhea for one week.  Examination showed rectal bleeding and slightly red external hemorrhoids.

Following separation from active service in April 2005, the Veteran underwent a VA examination in June 2005 during which he reported a three year history of difficulty passing stool.  The examiner indicated that this was not true constipation, as the Veteran did have a stool once a day, but rather was do to hard stool.  In diagnosing the Veteran, the examiner stated that there was insufficient clinical evidence to establish a diagnosis of constipation, but confirmed a three year history of intermittent hard stool.

In August 2008, the Veteran endorsed a history of chronic constipation and told a VA examiner that it takes him 30 to 60 minutes to defecate, and that he must strain to do so.

A review of the record reveals in-service and post-service complaints referable to difficulty defecating.  Further, hard stool was noted in 2002, 2005 and 2008.

In its December 2009 remand, the Board found that it was unclear whether the current symptomatology of hard stool was associated with a particular pathology and remanded the claim for an examination to answer this question.  In March 2010, a VA physician examined the Veteran and answered this question.  After reviewing the claims file, summarizing the Veteran's in-service gastrointestinal symptoms including constipation, and examining the Veteran, the examiner diagnosed constipation of unclear etiology.  She restated the diagnosis as chronic constipation of unknown etiology and explained that she could not state the exact cause without speculation given the current data, because based on the history provided by the Veteran, the laboratory studies, and review of the claims file, there was no obvious pathologic cause for the Veteran's chronic constipation.  She noted that the STRs showed that the Veteran had a change in his bowel movements while in service and had had persistent altered bowel movements (diarrhea and constipation).  Therefore, the examiner also concluded that the Veteran's current constipation was directly related to his bowel movements problem while in service.

The above facts require the Board to address the issue of what constitutes a disability due to disease or injury under VA law.  It appears to the Board that the Court and the Federal Circuit have not provided a definitive answer to this question.  The Federal Circuit noted that two provisions of 38 C.F.R. Part 4, 38 C.F.R. §§ 4.40 and 4.45, refer to pain in connection with the assessment of the extent to which a veteran may be disabled, and, thus, pain is not wholly irrelevant to the assessment of a disability for which a veteran seeks compensation.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  However, in order to qualify for compensation under 38 U.S.C.A. §§ 1110 and 1131, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.

The above evidence reflects that the Veteran had continuity of constipation symptomatology, and the current constipation is related to the in-service constipation and continuity of symptomatology.  However, pursuant to Sanchez-Benitez, that the Veteran had constipation in service and has current, related constipation, does not necessarily warrant a finding that he has met the service connection requirement.  Rather, an underlying disease or injury is required.  For the following reasons, the Board finds that the preponderance of the evidence reflects a lack of any such underlying disease or injury since filing of the April 2005 claim.  The only medical opinion on this question is that of the March 2010 VA examiner indicating that a disease underlying or causing the constipation could not be found.  The Board finds that the examination and opinion were adequate and probative.  The examiner reviewed the claims file and explained the reasons for her conclusion that there was no clear or known etiology for the Veteran's constipation based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Consequently, the AMC complied with the Board's remand instructions in this regard and the examination was adequate.

In Jones v. Shinseki, 23 Vet.  App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data."  Id (citing Daves v. Nicholson, 21 Vet.  App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  The March 2010 VA examiner's opinion met each of these criteria.  She considered and summarized all procurable and assembled data, explained the basis for her opinion, and identified precisely the fact that could not be determined - the underlying cause of the Veteran's constipation.  Consequently, the Board will rely on the VA examiner's conclusion that she could not state the exact cause of the constipation.

As to the statements of the Veteran and his representative indicating that he is entitled to service connection for his constipation, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the underlying cause of his constipation is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, to the extent that the Veteran claims in his statements that there is a disease or injury underlying his constipation, these statements are not competent.

For the foregoing reasons, the preponderance of the evidence reflects that, even though the Veteran experiences the same symptom of constipation that he did in service, there is no identifiable disease or injury underlying this symptomatology.  As the Veteran has therefore not met his burden of establishing the presence of a current disability due to a disease or injury, the claim for entitlement to service connection for constipation must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Higher Ratings for Left and Right Inguinal Hernias

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants uniform noncompensable ratings for the Veteran's left and right inguinal hernia repair residuals.

The Veteran's left and right hernia repair residuals are rated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338, applicable to inguinal hernias.  Pursuant to DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable.  Inguinal hernia that is not operated, but is remediable, is also rated noncompensable.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A 60 percent rating is warranted for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to DC 7338 provides that a 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.   

The Veteran underwent left and right hernia repair surgery during service.  On the June 2005 VA examination, the Veteran indicated there had been no recurrence of either hernia and that he noted an achy sensation in both inguinal areas if he ran long distances or exercised strenuously, but otherwise had no problems, symptoms, or difficulties.  On examination of the inguinal areas, there was no recurrent inguinal hernia on either side.

Dr. Payne's June 2006 abdominal wall hernia sonogram report indicated that there was a small, reducible fat containing right indirect inguinal hernia, and that no hernia was seen in the left groin.  There was also no mass or fluid collection in either groin.

On the August 2008 VA examination, the Veteran indicated that he had a left inguinal herniorraphy performed in 2006 in a private hospital in Denver.  As noted, the AMC requested identifying information regarding this hospital and the procedure, and the Veteran did not provide the requested information.  The examiner indicated that the claims file was reviewed.  On examination, both testicles were well descended, the right one was nontender and normal in size.  The left testicle hung lower than the right, and there was a 1 centimeter long, extremely tender mass in the scrotal sac on the proximal aspect of what felt like a vas deferens.  The examiner did not feel any varicocele or tender epididymis on the left side, and recommended follow up.  There was no hernia recurrence noted on the right side, and no positive cough impulse on the right side.  On examination of the left side, there was tenderness in the left lower quadrant without rigidity, rebound, or guarding, but there was pain and tenderness in the scrotal region.  Bowel tones were all active and normal, and none were heard in the scrotal sacs.  The diagnoses were status post inguinal herniorraphy without recurrence, with no muscle or soft tissue loss and status post inguinal herniorraphy with residual scar in subumbilical area from the first surgery and residual scar in the left groin from the second surgery, which was slightly tender.  Also noted was cystic mass on the left side of unknown etiology.  The scar examination showed an infra-umbilical scar from laparoscopic left inguinal herniorraphy.  There was also a scar from right inguinal herniorraphy.  There was also a scar in the lower left inguinal region that the examiner indicated was from the second herniorraphy.

In an attachment to his December 2006 substantive appeal (VA Form 9), the Veteran noted that he moaned in agony when the June 2005 VA examiner touched him on the right side, and also noted the June 2006 sonogram showing a right inguinal hernia, which the Veteran said was in the area in which he felt pain on the June 2005 VA examination.

On the March 2010 VA examination, the abdomen was flat, there was no organomegaly, there was tenderness in the peri-umbilicus, and no distinct masses were palpated.  The examiner indicated that the claims file was reviewed.

The Board is thus confronted with conflicting evidence regarding whether the Veteran's hernias recurred.  The Veteran indicated that he had post service left inguinal hernia repair in 2006 and also a recurrent right hernia, as indicated in the June 2006 ultrasound.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The August 2008 and March 2010 VA examinations found no hernias, although a cystic mass on the left side of unknown etiology was noted on the August 2008 VA examination.  Given that the more recent examinations have not shown current hernias on either side, and there is no evidence of the 2006 left hernia repair that the Veteran indicated he underwent because of his failure to provide identifying information, the Board finds that the more probative evidence reflects that the Veteran's symptoms more nearly approximate the small, reducible hernias without true hernia protrusion than post operative recurrent, readily reducible hernias well supported by truss or belt warranting a 10 percent rating.  Dr. Payne's June 2006 abdominal wall hernia sonogram report found a small right inguinal hernia but with no further explanation, and the August 2008 and March 2010 VA examination reports contained more thorough and detailed examination findings and discussion of the Veteran's prior medical history based on claims file review.  Consequently, these examination reports were adequate and of greater weight than the June 2006 sonogram.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, the more probative medical evidence indicated there was no true hernia protrusion, reflecting that the symptoms more nearly approximated those in the criteria for a noncompensable rating.

As to the Veteran's statements indicating that he had left and right hernia recurrence warranting higher ratings, to the extent that these are credible and competent, the Board finds that the thorough and detailed examinations and opinions of medical professionals in August 2008 and March 2010 are of greater probative weight than the more general lay assertions of the Veteran.  Consequently, the Veteran' s statements do not alter the Board's analysis above.

For the foregoing reasons, the preponderance of the evidence is against the claims for higher ratings for left and right inguinal hernia repair residuals.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.



ORDER

Entitlement to service connection for constipation is denied.

Entitlement to a compensable rating for left and right inguinal hernia repair residuals is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


